ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
American Systems Corporation                 )      ASBCA Nos. 59176, 59177
                                             )
Under Contract No. N62583-08-D-O 136         )

APPEARANCE FOR THE APPELLANT:                       Joseph G. Billings, Esq.
                                                    Katherine B. Hill, Esq.
                                                     Miles & Stockbridge P .C.
                                                     Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anthony K. Hicks, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      Pursuant to the request of the parties in appellant's "Stipulation of Dismissal with
Prejudice," dated 12 July 2016, this case is hereby DISMISSED WITH PREJUDICE.

      Dated: 14 July 2016




      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59176, 59177 Appeals of American
Systems Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals